Title: From John Adams to John Quincy Adams, 23 September 1816
From: Adams, John
To: Adams, John Quincy



John Quincy Adams.
Quincy Septr. 23rd: 1816

I pray you to send me a Book whose Title is ΑΙΡΕΣΕΩΝ ΑΝΑΣΤΑΣΙΣ:
A New Way of deciding Old Controversies By Basanistes. Third Edition enlarged
Ridentem dicere verum quid vetat Hor. London Printed for J. Johnson & Co. St. Pauls Church Yard. 1815.
If there has been any Subsequent Edition Send me that. But above all let me intreat you to read it. If you can inform me Who wrote it, or is Suspected to have written it you will oblige me.
I have long desired to write you Seriously my Sense of your Situation: but conscious of my Incapacity to judge, I have hitherto postponed the Subject. But of one thing, if I am not absolutely Sure, I have a Strong Impression; and that is that you will be wrong to remain much longer in Europe; Unless you mean to remain therefore Life, or return to America, renounce All Publick Business forever, and retire to “prune the roughened Plumes of Contemplation.”
I can not bear the Thought that your Sons Should be educated in a foreign Country.
I believe you. You could write a Volume, on each of my Letters and I could write an hundred volumes in answer to them. Before you commence to be the Champion of Orthodoxy, I advise You to read Bryants Analysis or new System of Ancient Mythology; the Shasta of Indostan, the Vendavista of Persia, the Universal History of Voltaire, and The Religion Universelle of Dupuis, and the Monde primatif of Count de Gelbelin. Tell me not that these were Atheists or Deists. This is no Refutation. Where and What is the Truth? Surely it exists; and as Surely, it may be found. Let Spiritualists and Materialists, dispute, till they tell Us, What is Spirit? And what is Matter? When they clearly define these two Substances, We The People, the Readers, will Soon arbitrate between them. And I believe We Shall Say Keep the Commandments and the sermon on the Mount.
I wish they would exort their Genius, their Analysis their Talents at Investigation, upon The Words “Machiavelism and Jesuitism. It Seems to me, I could write a pretty Volume upon those two technical Terms. My dear Sir.Oct. 3. 1816You may well think Some of my Letter to you abrupt, Severe, or enigmatical. But I assure you, your Letter of August the first is a Model of Morals, Politicks and Physlosophy. One hundred Years hence, your Letters and Writings will be Sought, with infinitely more Avidity, than those of Mary Queen of Scotts, or The Ministers of Queen Elizabeth.
Why are all your Letters for thirty Years, public and private hidden from the World. I conjecture and I weep.
A.